DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/3/2022, 1/14/2022, 5/16/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Speier (US 20150211710 A1) in view of Vissenberg (US 20210195706 A1)

With regards to claim 8. (Currently amended) Speier disclose(s):
A lighting system (figs 1a, 13a), comprising: 
a visible-light source (112’) including a plurality of semiconductor light-emitting devices [0072], the visible-light source selectably generating visible-light emissions having a cyan-ish color point, and selectably generating the visible-light emissions as having an orange-ish color point (see 112’ emitting from “bluish to a reddish CCT” [0081]); 
an optical system (160) being integrated with the visible-light source (112’), the optical system being arranged to combine together, into combined light emissions, visible-light emissions from semiconductor light-emitting devices among the plurality of the semiconductor light-emitting devices (see 160 combining light from 112’ in fig 1a; see [0108]); 
a mounting system (portion of 110; [0072]) being integrated with the visible-light source (112’), the mounting system being arranged for directing the combined light emissions as being up-light emissions (see 162 and 162’ being up-light); 
a control system (see “controlled” [0081]; the examiner takes the position that lights 112’ and 112 being controlled involves controlling means) being coupled with the visible-light source (112’), the control system selectably causing the visible-light emissions to have a cyan-ish color point or an orange-ish color point (“n this manner, the CCT corresponding to the lobes or combinations of lobes can be modified from a bluish to a reddish CCT throughout the day” [0081]);  
a further visible-light source (112) including a further plurality of semiconductor light-emitting devices [0072], the further visible-light source generating further visible-light emissions [0081]; 
a further optical system (120, 130, 140) being integrated with the further visible-light source (112), the further optical system being arranged to combine together, into further combined light emissions, the further visible-light emissions from semiconductor light-emitting devices among the further plurality of the semiconductor light-emitting devices (see light from 112 being combined by 120, 130, 140 and outputting 142, 142’); 
a further control system (see “controlled” [0081]; the examiner takes the position that lights 112’ and 112 being controlled involves controlling means) being coupled with the further visible-light source (112); and 
a further mounting system (portion of 110; [0072]) being integrated with the further visible-light source, the further mounting system being arranged for directing the further combined light emissions as being downlight emissions (see 142 and 142’ being downlight; fig 13a), 
wherein the control system and the optical system cooperatively form the combined up- light emissions as having a dynamic spectrum for emulating an orange-ish sky color 
Speier does not disclose(s):
wherein the control system and the optical system cooperatively form the combined up- light emissions as having a dynamic spectrum for emulating an orange-ish sky color at a time of day selected to represent a sunrise sky or to represent a sunset sky, and  changing over time for emulating a cyan-ish sky color at another time of day selected to represent a mid-day sky.  
Vissenberg teaches
wherein the control system and the optical system cooperatively form the combined up- light emissions as having a dynamic spectrum for emulating an orange-ish sky color (see orange emission color  [0005]) at a time of day selected to represent a sunrise sky or to represent a sunset sky ([0083]), and  changing over time for emulating a cyan-ish sky color (see violet in [0005]; see violet being cyan in [0059]) at another time of day selected to represent a mid-day sky [0083].  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the device/method/system of Speier by configuring the control system and the optical system cooperatively form the combined up- light emissions as having a dynamic spectrum for emulating an orange-ish sky color at a time of day selected to represent a sunrise sky or to represent a sunset sky, and  changing over time for emulating a cyan-ish sky color at another time of day selected to represent a mid-day sky as disclosed by Vissenberg in order to efficiently mimic the sky with solar illumination throughout the day as taught/suggested by Vissenberg ([0008]).
Furthermore, one of ordinary skill in the art could have applied the known "improvement" technique (of mimic the sky with solar illumination throughout the day of Vissenberg) in the same way to the "base" device (light source illuminating a ceiling of Speier) and the results would have been predictable to one of ordinary skill in the art (efficiently mimic the sky with solar illumination throughout the day).

With regards to claim 2. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 8,  
Vissenberg further disclose(s):
wherein the control system is for causing the visible-light emissions to have the orange-ish color point (see orange emission color  [0005]) as emulating the sunrise sky at an emulated sunrise or as emulating the sunset sky at an emulated sunset, and for causing the visible-light emissions to have the cyan-ish color point (see violet in [0005]; see violet being cyan in [0059])as emulating the mid-day sky at an emulated mid-day [0083].  

With regards to claim 3. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 8, 
Vissenberg further disclose(s):
wherein the control system is for causing the visible-light source to selectably generate the visible-light emissions having the cyan-ish color point as further having a relatively greater level of input power at an emulated mid-day and as additionally having a relatively lesser level of input power at an emulated sunrise or at an emulated sunset (see “The virtual sun movement in the sky may be mimicked by increasing the intensity of one of the subsets relative to the other, and vice versa” [00029]; see color temperature being 5500K at noon which involves greater power in cyan-ish colors,  see color temperature being 3200K at sunset which involves less power in cyan-ish colors [0083]).  

With regards to claim 4. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 8, 
Vissenberg further disclose(s):
wherein the control system is for causing the visible-light source to selectably generate the visible-light emissions having the orange-ish color point as further having a relatively lesser level of input power at an emulated mid-day and as additionally having a relatively greater level of input power at an emulated sunrise or at an emulated sunset (see “The virtual sun movement in the sky may be mimicked by increasing the intensity of one of the subsets relative to the other, and vice versa” [00029]; see color temperature being 5500K at noon which involves lesser power in orange-ish colors,  see color temperature being 3200K at sunset which involves greater power in orange-ish colors [0083]).  .  

With regards to claim 5. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 8, 
Speier further disclose(s):
wherein the plurality of the semiconductor light-emitting devices includes a lumiphor for down- converting visible-light emissions of a one of the semiconductor light-emitting devices having a first dominant wavelength into further visible-light emissions having a second dominant wavelength being less than the first dominant wavelength to generate the cyan-ish color point (see YAG [0104]; the examiner takes the position that phorphor YAG down-converts visible light).  

With regards to claim 6. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 8,  
Speier further disclose(s):
wherein the plurality of the semiconductor light-emitting devices includes three semiconductor light-emitting devices being mutually spaced apart by the visible-light source in a linear array, and wherein the control system separately provides input power for driving each one of the three of the semiconductor light-emitting devices (see array of LEDs [0167]).  

With regards to claim 7. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 8, 
Speier further disclose(s):
wherein the plurality of the semiconductor light-emitting devices includes three elongated strings each including a plurality of the semiconductor light-emitting devices, the three elongated strings being mutually spaced apart by the visible-light source as each respectively including one of three linear arrays (see arrays 1301a, 1301b, 201 in fig 13a; [0167]), and 
wherein the control system separately provides input power for driving each one of the three elongated strings of the semiconductor light-emitting devices ([0188]; see table 7).  

With regards to claim 9. (Original) Speier as modified disclose(s):
The lighting system of claim 8, 
Vissenberg further disclose(s):
wherein the further visible-light source is adapted to selectively generate warm white light and cool white light [0083].  

With regards to claim 10. (Original) Speier as modified disclose(s):
The lighting system of claim 8,
Vissenberg further disclose(s):
wherein the further control system and the further optical system cooperatively form the further combined downlight emissions as having another dynamic spectrum including a warm to very warm white color point for emulating the sunrise sky or for emulating the sunset sky, and including a cool to very cool white color point for emulating the mid-day sky (see “The virtual sun movement in the sky may be mimicked by increasing the intensity of one of the subsets relative to the other, and vice versa” [00029]; [0083]).  

With regards to claim 11. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 10, 
Vissenberg further disclose(s):
wherein the further control system is for causing the further visible-light source to dynamically change the combined downlight emissions from warm white light to cool white light in coordination with the combined up-light emissions as changing over time between emulating the sunrise or sunset sky and emulating the mid-day sky (see “The virtual sun movement in the sky may be mimicked by increasing the intensity of one of the subsets relative to the other, and vice versa” [00029]; [0083]).  

With regards to claim 12. (Original) Speier as modified disclose(s):
The lighting system of claim 11,
Vissenberg further disclose(s):
wherein the further control system is for causing the combined downlight emissions of the further plurality of the semiconductor light- emitting devices to have the warm white color point with a correlated color temperature CCT as being within a range of between about 1800K and about 3500K at the emulated sunrise sky or at the emulated sunset sky [0058].  

With regards to claim 13. (Original) Speier as modified disclose(s):
The lighting system of claim 11, 
Vissenberg further disclose(s):
wherein the further control system is for causing the combined downlight emissions of the further plurality of the semiconductor light- emitting devices to have the cool white color point with a correlated color temperature (CCT) as being within a range of between about 3500K and about 10000K at the emulated midday sky [0058, 0082].  

With regards to claim 14. (Original) Speier as modified disclose(s):
The lighting system of claim 8, 
Speier further disclose(s):
wherein the further plurality of the semiconductor light-emitting devices includes three further semiconductor light-emitting devices being mutually spaced apart by the further visible-light source in a further linear array, and wherein the further control system separately provides input power for driving each one of the three of the further semiconductor light-emitting devices (see array of LEDs [0167]) for respectively producing distributions of the further visible-light emissions as being left wall wash, center wall graze, and right wall wash. (see different emission of light 152, 152’, and from 240; fig 13a)  

With regards to claim 15. (Original) Speier as modified disclose(s):
The lighting system of claim 14, 
Speier further disclose(s):
wherein the further control system includes a plurality of selectable pre-set input power distributions defining levels of relative input power for each one of the three of the further semiconductor light-emitting devices (see “user specification” [0082]).  

With regards to claim 16. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 8, 
Speier further disclose(s):
wherein the further plurality of the semiconductor light-emitting devices includes three elongated strings each including a plurality of the further plurality of semiconductor light-emitting devices (see arrays 1301a, 1301b, 201 in fig 13a; [0167]), 
the three elongated strings being mutually spaced apart by the further visible-light source as each respectively including one of three linear arrays (see arrays 1301a, 1301b, 201 in fig 13a; [0167]), and wherein the further control system separately provides input power for driving each one of the three elongated strings of the further plurality of semiconductor light-emitting devices ([0086], [0188]; see table 7).  

With regards to claim 17. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 16, 
Speier further disclose(s):
wherein the further control system separately provides the input power for driving each one of the three elongated strings of the further plurality of semiconductor light-emitting devices ([0086], [0188]; see table 7) for respectively producing distributions of the further visible-light emissions as being left wall wash, center wall graze, and right wall wash (see different emission of light 152, 152’, and from 240; fig 13a).  

With regards to claim 18. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 16, 
Vissenberg further disclose(s):
wherein the further control system includes a plurality of selectable pre-set input power distributions defining further levels of relative input power for each one of the three of the elongated strings of the further plurality of semiconductor light-emitting devices [0037].  

With regards to claim 19. (Original) Speier as modified disclose(s):
The lighting system of claim 18, 
Speier further disclose(s):
wherein the further control system includes, among the plurality of the selectable pre-set input power distributions: wall graze; table lighter with wall fill; wall wash right; wall wash left; double wall wash; wall wash right plus floor; wall wash left plus floor; low glare room lighter; or low glare quasi-batwing (see multiple selectable options in figs 1d, 1e; see fig 13a for multiple independently controlled lights such 162, 162’, 152, 152’).  

With regards to claim 20. (Currently amended) Speier as modified disclose(s):
The lighting system of claim 19, 
Speier further disclose(s):
wherein the further control system separately provides the input power for driving each one of the three elongated strings of the further plurality of semiconductor light-emitting devices (see arrays 1301a, 1301b, 201 in fig 13a; [0167]) 
for producing the pre-set input power distributions (see “user specification” [0082]) of the further visible-light emissions for mimicking movement of the sun across the sky ([0081]) to affect circadian rhythms (“a bluish to a reddish CCT throughout the day” involves at least part of a  circadian rhythms), 
Vissenberg further disclose(s):
by progressing over time from being: left wall wash at an emulated sunrise; to center wall graze at an emulated midday; to right wall wash at an emulated sunset (fig 1c).  

With regards to claim 21. (New). Speier as modified disclose(s):
The lighting system of claim 8,
Vissenberg further disclose(s):
wherein the cyan-ish color point is a perceived color point having a dominant wavelength being within a range of between about 480 nanometers and about 540 nanometers (see blue light “range of about 440-495 nm” [0059]), and 
wherein the orange-ish color point is a perceived color point having a dominant wavelength being within a range of between about 575 nanometers and about 620 nanometers (“orange light” or “orange emission” especially relate to light having a wavelength in the range of about 590-620 nm. [0059])   

Allowable Subject Matter
The indicated allowability of previously presented claim 8 is withdrawn in view of the newly discovered reference(s) to Speier (US 20150211710 A1).  Rejections based on the newly cited reference(s) follow above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dias US 20160066383 A1
[0065] In some cases, a “white” LED may be formed by covering or coating, e.g., a blue LED having a peak emission wavelength of about 450-490 nm with a phosphor (e.g., YAG), which down-converts the photons emitted by the blue LED to a lower energy level, or a longer peak emission wavelength, such as about 525 nm to about 600 nm.
Meerbeek US 20170299146 A1

    PNG
    media_image1.png
    402
    703
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844